TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 17, 2015



                                      NO. 03-12-00791-CV


                             Eugenio Espinoza Martinez, Appellant

                                                 v.

                          Kathleen Anne Lozano Martinez, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
     REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final decree of divorce signed by the district court on November 7,

2012. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the rendering of the district court’s final decree of divorce. Therefore, the

Court reverses the district court’s final decree of divorce and remands the case to the district

court for further proceedings. The appellee shall pay all costs relating to this appeal, both in this

Court and the court below.